Per Curiam.  Raymond Coble and David Hugh Williams have filed handwritten motions asking only to proceed in forma pauperis, for what purpose is not stated. We have held that handwritten briefs will be accepted where the petitioner shows that he has no access to a typewriter and makes a substantial showing that his suit has merit. See Glick v. Lockhart, 288 Ark. 417, 706 S.W.2d 178 (1986) and Hayes v. Lockhart, 288 Ark. 419, 706 S.W.2d 179 (1986). While movants have made no attempt to show that there is merit to their unstated claims, we do not deny the motions on that basis, but because the motions fail to comply with Rule 28 of the Rules of the Supreme Court and the Court of Appeals. Purtle, J., dissents.